ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - withdrawn
The rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the amendment and arguments filed April 27, 2021.

Claim Rejection for Improper Markush Grouping - withdrawn
The rejection on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in view of the amendment and arguments filed April 27, 2021.

Claim Rejections - 35 USC § 102 - withdrawn
The rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2020/106708 A1 is withdrawn in view of the amendment and arguments filed April 27, 2021.
The rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2020/106843 A1 is withdrawn in view of the amendment and arguments filed April 27, 2021.

Double Patenting - withdrawn
The nonstatutory double patenting rejection over claims 1-29 of U.S. Patent No. 10,703,791 is withdrawn in view of the terminal disclaimer filed April 27, 2021.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of Domingues et al. (“Rational design of a GCN4-derived mimetic of interleukin-4,” Nature Structural
Biology, Vol 6, No 7, July 1999, pp. 652-656; IDS 6/18/2020; NPL 33) teaches the rational design of two helix coiled coil peptide mimetics of interleukin-4. The reference does not teach polypeptides comprising a sequence at least 80% identical to instant SEQ ID NO: 181. Further, the reference does not provide any motivation to make all of the substitutions necessary to arrive at these polypeptides. Thus, the claims are both novel and unobvious over Domingues et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654